Citation Nr: 1026176	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-39 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected hepatitis C.

2.  Entitlement to service connection for bladder cancer, to 
include as due to herbicide exposure or as secondary to the 
service-connected hepatitis C.




REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the RO.

By way of a March 2010 rating decision, the RO granted service 
connection for hepatitis C and assigned a noncompensable rating, 
effective on October 23, 2007.  The Veteran expressed 
disagreement with the rating assigned.  Thus, the issue 
concerning the degree of disability remains in appellate status 
and has been rephrased accordingly on the title page.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

In May 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

The issue of service connection for bladder cancer is addressed 
in the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  A May 2000 liver biopsy showed findings reflective of chronic 
hepatitis C, grade 2, stage 1.  

2.  The service-connected hepatitis is shown to be productive of 
a disability picture that more nearly approximates one manifested 
by symptoms of intermittent fatigue, malaise and anorexia nausea 
as identified by the Veteran's credible hearing testimony; 
incapacitating episodes severe enough to require bedrest or 
treatment by a physician are not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but not 
higher for service-connected hepatitis C are met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.21, 4.114 including Diagnostic Code (DC) 7354 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in November 2007 prior to 
the initial adjudication of his claim in a March 2008 rating 
decision.  The VCAA letter indicated the types of evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, service connection for hepatitis C has been established 
and an initial rating has been assigned.  Thus, the Veteran has 
been awarded a benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-
491.  

As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to 
this matter, because the purpose for which such notice was 
intended has been fulfilled.  Id.  Also, after awarding the 
Veteran service connection for hepatitis C and assigning an 
initial disability rating, he filed a Notice of Disagreement 
contesting the initial rating determination.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to 
add subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of disagreement).  

The RO furnished the Veteran with a Statement of the Case that 
addressed the initial rating assigned, included notice of the 
criteria for a higher rating, and provided the Veteran with 
further opportunity to identify and submit additional information 
and/or argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  

Under these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Most recently, the Veteran was afforded a VA examination in March 
2010 in order to evaluate the severity of the service-connected 
hepatitis C.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal have 
been identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, VA medical 
records, VA examination report, private medical records, and 
statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The Veteran has 
been accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103.


II.  Higher Initial Rating for Hepatitis C

The Veteran has been assigned a noncompensable rating for his 
hepatitis C disability.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (38 C.F.R., Part 4), which 
represents the average impairment in earning capacity resulting 
from injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various disabilities.  
38 C.F.R., Part 4.  

In determining the current level of impairment, the disability 
must be considered in the context of the whole recorded history, 
including service treatment records.  See generally, 38 C.F.R. §§ 
4.1, 4.2.

Where, as here, entitlement to compensation has been established, 
but a higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination must 
be made regarding whether "staged" ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a 
disability rating is initially assigned, separate ratings should 
be considered for separate periods of time, known as staged 
ratings).  Since there is no evidence that any of the Veteran's 
disabilities either worsened or improved during the adjudication 
of his claim, staged ratings are not warranted in the instant 
case.

Under DC 7354, a noncompensable rating is assigned for 
asymptomatic hepatitis C.  A 10 percent rating is assigned where 
the condition is productive of intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
one week, but less than two weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, DC 7354.

Ratings of 20, 40, and 60 percent are available for symptoms that 
occur more frequently.  A 100 percent rating is assigned for 
near-constant debilitating symptoms.  Id.

Note 2 under DC 7354 provides that for purposes of evaluating 
conditions under DC 7354, an "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require bed 
rest and treatment by a physician.  

The VA medical records dated from December 2005 to October 2007 
reflect a chronic, mild elevated liver function test.  

A liver biopsy conducted in May 2000 showed histologic findings 
of chronic hepatitis, grade 2, stage 1.  

A March 2010 VA examination report indicates a history of 
abnormal liver function tests.  The Veteran reported having 
fatigue and weakness, but no incapacitating episodes.  He was not 
under any active treatment for hepatitis C.  He was diagnosed 
with hepatitis C.

At the May 2010 videoconference hearing, the Veteran testified 
that he suffered from weight loss, fatigue, malaise, nausea and 
vomiting, as indicated on page 4 of the hearing transcript.

The Board notes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has clarified that lay evidence 
can be competent and sufficient to establish a diagnosis or 
etiology when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board finds the Veteran's testimony to be credible in 
identifying and describing his symptoms of fatigue, malaise, 
nausea, vomiting and weight loss.

Thus, for the course of the appeal, the evidence shows that the 
Veteran is suffering from symptomatic hepatitis.  On this record, 
the service-connected disability picture more nearly resembles 
the criteria warranting a 10 percent rating, but not higher for 
the service-connected hepatitis C.

The Board reiterates that the Veteran's disability has been no 
more than 10 percent disabling since October 23, 2007, the date 
of the receipt of the claim so his rating cannot be "staged" 
because this represents his greatest level of functional 
impairment attributable to this condition since that date.  
Fenderson, supra.

Since the record does not establish that the rating criteria are 
inadequate to rate the manifestations of the service-connected 
hepatitis C in this case, extraschedular consideration is not 
warranted.  The disability picture as demonstrated is addressed 
by the established rating standard.  The service-connected 
hepatitis C disability picture in this regard is not shown to be 
unusual or exceptional.  Thun v Peake, 22 Vet. App. 111, 115-116 
(2008).



ORDER

An increased rating of 10 percent for the service-connected 
hepatitis C is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.



REMAND

The Veteran in this case should be afforded a VA examination to 
identify the nature and likely etiology of his claimed bladder 
cancer, to include whether it is due to herbicide exposure in 
service and secondary to the service-connected hepatitis C.  The 
service treatment records, in part, reflect complaints of "tumor 
growth, cyst, cancer."  (See April 1967 and February 1970 Report 
of Medical Histories).  

Further, the Veteran is presumed to have been exposed to Agent 
Orange given his service in the Republic of Vietnam.  (See VA 
treatment record dated in October 2006).

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the claims 
folder all outstanding VA medical records and pertinent private 
records.  He also has private medical records from Hartford 
Hospital and Rockville General Hospital that are not associated 
with the claims folder and that pertain to his treatment for 
headaches, as indicated on pages 9 and 14 of the hearing 
transcript.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards requests 
for records from Federal facilities.  

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  After securing any necessary release 
forms, with full address information, the 
RO should take appropriate steps to obtain 
all outstanding records of evaluation or 
treatment for the claimed bladder cancer by 
VA or any other identified health care 
provider .  All records and/or responses 
received should be associated with the 
claims folder.  

If any records sought are not obtained, 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

2.  Then, the RO should schedule the 
Veteran for a VA examination in order to 
determine the nature and likely etiology of 
the claimed bladder disability.  

The claims folder and a copy of this REMAND 
must be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, any recent 
medical records obtained, and a copy of 
this REMAND.  

Based on a review of the entire record, the 
VA medical examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's claimed bladder 
cancer was due to any event or incident of 
his period of active service to include 
presumed Agent Orange exposure or was 
caused or aggravated by the service-
connected hepatitis C.  

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination, as noted.  

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

3.  After completing the requested actions, 
and any additional notification and 
development, the RO should readjudicate the 
claim of service connection for a bladder 
cancer in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an appropriate period of time to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


